Citation Nr: 1044860	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  00-09 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a separate rating for neurological residuals of a 
right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1966 
to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's request for a rating in 
excess of 10 percent for chondromalacia, right patella, with 
osteoarthritis of the patella femoral joint.

In August 2000 the Veteran testified at an RO hearing in 
Nashville, Tennessee.  The transcript of that hearing is of 
record. 

In July 2003, the Board remanded the matter for further 
development, including provision to the Veteran of a compensation 
and pension (C&P) examination.  The report of the ensuing October 
2003 examination has been made a part of the record.

In a rating decision dated in October 2003, the RO increased the 
rating for the Veteran's right knee injury residuals 
(chondromalacia, right patella with osteoarthritis of 
patellofemoral joint, PO) from 10 percent to 20 percent, 
effective April 6, 1999.

In March 2005 the Board denied the Veteran's claim for a rating 
in excess of 20 percent.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in July 2006 the Court, acting upon joint 
motion of the parties, vacated the Board's March 2005 decision 
and remanded the case to the Board for further development.  In 
its July 2006 Joint Motion for Remand the parties stipulated that 
if the matter was remanded for a medical examination, the 
examiner should be requested to "comment on the relationship, if 
any, between the Veteran's reported neuropathy and his reported 
pain."

In December 2006 the Board remanded the matter for additional 
development, including an examination with an opinion as to the 
relationship, if any, between the decreased sensation over the 
Veteran's medial knee and his reported pain (whether the 
Veteran's right knee pain is related to neuropathy).  

In May 2008 the Board denied the Veteran's claim for a rating in 
excess of 20 percent for limitation of flexion of the right knee; 
granted a separate rating of 10 percent for limitation of 
extension of the right knee; and remanded the issue of a separate 
rating for neurological residuals of a right knee injury for 
additional development, including the performance of a new C&P 
examination.  

In June 2009, the Board denied the claim for a separate rating 
for neurological residuals of a right knee injury.  The Veteran 
appealed the denial to the Court, and in an Order dated in March 
2010, the Court, acting upon joint motion of the parties, vacated 
the Board's June 2009 decision and remanded the case to the Board 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted additional evidence after this appeal was 
certified to the Board.  The Board contacted the Veteran by 
letter dated in October 2010, requesting the Veteran to elect 
either to waive initial consideration by the agency of original 
jurisdiction (AOJ) or to state that he wished the appeal be 
remanded to the AOJ for initial consideration of the evidence.  
The Veteran responded by letter dated in October 2010 that he 
wished to have his case remanded to the AOJ for review of the 
additional evidence he submitted.  Accordingly, since the 
additional evidence in question is neither duplicative of other 
evidence nor irrelevant, and 


since a supplemental statement of the case (SSOC) pertaining to 
that evidence was not issued, this evidence must be referred back 
to the RO.  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the evidence 
associated with the claims file after the 
claim was certified to the Board.  After 
review of this evidence, the RO should take 
such additional development action as it 
deems proper with respect to the claim, 
including the conduct of any appropriate VA 
examination, and follow any applicable 
regulations and directives implementing the 
provisions of the VCAA as to its notice and 
development.  Following such development, the 
RO should review and readjudicate the claim.  

2.  If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


